Citation Nr: 9920080	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spastic paraplegia 
as secondary to grand mal seizure.  

2.  Entitlement to special monthly compensation (SMC) on 
account of the need for regular aid and attendance or by 
reason of being housebound.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Service connection is in effect for grand mal epilepsy, rated 
as 100 percent disabling and for scar of the right thumb, 
rated as noncompensable.  

In a March 1998 Remand, the Board found that the veteran's 
claims for service connection for paraplegia and for SMC were 
inextricably intertwined.  The RO subsequently denied the 
veteran's claim of entitlement to service connection for 
paraplegia and returned the claims file to the Board for 
further appellate consideration.

The issue of entitlement to SMC will be addressed at the end 
of this decision under the heading, "REMAND."  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
spastic paraplegia with compression fracture at T8 in June 
1958; in a letter addressed to the veteran in June 1958, he 
was informed of the denial of that claim, and of his 
appellate rights.  The decision subsequently became final 
upon expiration of the appeal period.  

2.  Evidence added to the record since the June 1958 decision 
is probative on the issue of whether the veteran's paraplegia 
is causally related to service-connected epilepsy.  

3.  It is probable that the automobile accident in April 1957 
which resulted in the veteran's paraplegia was caused by his 
service-connected epilepsy.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for spastic paraplegia since June 1958 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).  

2.  Spastic paraplegia is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that his motor vehicle 
accident in 1957 which resulted in spastic paraplegia was the 
result of an epileptic seizure for which service connection 
is in effect.  

The service medical records reflect that the veteran was 
treated for epilepsy on numerous occasions prior to his 
discharge in July 1956.

In January 1957 the veteran filed a claim for compensation 
for epilepsy.  Statements received in support of the 
veteran's claim include a statement from his wife who stated 
that he had spells of passing out and that it was hard for 
him to hold down a job since he really didn't know when he 
was going to pass out.  A statement apparently from his 
mother and father indicated that the veteran had seizures 
every 7 days to 3 weeks.  In another statement, the veteran's 
father-in-law indicated that the veteran had had 2 seizure in 
the past 3 weeks.

On a report of VA examination dated in February 1957, the 
veteran reported that he had seizures about 2 to 3 weeks 
apart and that they happened with no forewarning.  On 
examination, the physician reported that the veteran had been 
on Dilantin since the time of his discharge from service in 
July 1956 and had been averaging about one seizure a month.  
He had no prodroma.  The following diagnosis was given:  
Grand mal, diurnal and nocturnal.

Service connection for grand mal epilepsy was established 
upon rating decision in February 1957.  An 80 percent rating 
was assigned.  

Medical records dated in May 1957 from the VA hospital in 
Vancouver, Washington, contain the following history:

This 20-year-old white male suffered injuries to his 
back when his automobile turned over while he was riding 
in Glide, Oregon, on Easter Sunday.  Immediately after 
the accident he was unable to move his lower extremities 
and had no feeling from the waist downward.  He was not 
unconscious.  He was taken immediately to a civilian 
hospital and then transferred for admission to Roseburg 
VAH.  He remained there overnight, then was discharged 
and sent to this hospital for further observation and 
treatment.  He was admitted to this hospital on April 
23, 1957.

This accident resulted in a compression fracture at the T8 
vertebra with spastic paraplegia.  The veteran was discharged 
from the hospital in October 1957 and again hospitalized in 
January 1958 for further physiotherapy.  In January 1958 it 
was noted that he had had several epileptic seizures since 
October 1957.  At time of his discharge from the hospital in 
May 1958, his epilepsy was described as unimproved.

In June 1958, the RO confirmed the 80 percent rating in 
effect for epilepsy and denied service connection for spastic 
paraplegia.  

Added to the record in September 1958 was an Officer's Report 
completed by a Douglas County Deputy Sheriff in March 1958.  
The report of the April 1957 car accident listed the veteran 
as a victim and J.J.K., the registered owner, and J.E.N., as 
passengers.  The reported reflects that the accident happened 
on April 21, 1957, at 2:05 am.  The summary is as follows:

Writer arrived as scene of accident approx. one mile 
East of Glide, Oregon found that all occupants had been 
throwen (sic) from vehicle both passengers had gone for 
help.  [The veteran] was lieing (sic) on the ground near 
the vehicle unable to move.

[The veteran] was taken to Community Hospital by Mohr's 
ambulance.  Dr. Boyles attending physician was contacted 
later & he stated that [the veteran] had received head 
injury, laceration right ankle & was paralyzed from hip 
down & also fractured vertebra.

Upon VA examination in January 1959, the veteran's medical 
history was noted.  The final diagnoses include grand mal 
epilepsy, diurnal and nocturnal, improved moderately by 
therapy.  

VA records from the VA hospital in Roseburg, Oregon, contain 
the following pertinent history:

This 25-year-old . . . spastic paraplegic was admitted 
to his hospital on 12/29/59 for the second Roseburg VAH 
admission, the third V.A. hospital admission.  Patient 
states he has had epileptiform seizures since 1954 when 
he had the first seizure in the Army while on kitchen 
police.  He was discharged from the service and is SC 
80%.  He was previously hospitalized here in 1957 when 
he fractured his back in an auto accident, secondary to 
an epileptic seizure. . . .

Past history and system review are present in previous 
records.  Please consult these.

By a rating decision dated in March 1960, the 80 percent 
evaluation in effect for epilepsy was increased to 100 
percent.  

Upon VA examination in March 1962 for his epilepsy, the 
veteran again related that his 1957 car accident was 
secondary to a seizure.  

A VA field examination in June 1964 reflects that the 
veteran's wife told the examiner that his seizures had 
increased in frequency.  In June 1964, the RO confirmed the 
100 percent rating for this disorder.  

VA records in 1976 and 1977 reflect treatment for various 
disabilities, to include epilepsy.  The 100 percent rating 
was continued upon rating decisions in 1976, 1977, and 1978.  

The veteran was examined in December 1995 for housebound 
status or permanent need for regular aid and attendance.  He 
had no control of his bowels.  His wife fed, dressed, and 
bathed him.  The veteran said that he was stiff and unable to 
move as easily as he had in the past.

In January 1996, the veteran was hospitalized at a VA 
facility due to Phenobarbital overdose.  This medication was 
being used for left shoulder and hand pain.  

In February 1996, the RO denied SMC based on the need for aid 
and attendance or housebound status in that there was no 
evidence that his service-connected disabilities caused him 
to need regular aid and attendance or caused him to be 
confined to his home or immediate premises.  His need for 
regular aid and attendance was determined to be due to 
disabilities which were not service-connected, to include 
paraplegia and bowel incontinence.  

Upon VA examination in February 1996, it was noted that the 
veteran was paraplegic and had no control of his bowels.  He 
needed assistance in performing routine daily activities, and 
only left home for doctor appointments because of his bowel 
problems.  He was morbidly obese.  

SMC based on the need for aid and attendance or being 
housebound was denied by the RO in July 1996.  

Numerous lay statements, dated in May 1998, were added to the 
record that same month.  The veteran certified that in April 
1957 he had a seizure while driving.  Other individuals 
certified that they were told in 1957 that the veteran's car 
accident was the result of his having a seizure.  An 
individual, later identified as the veteran's brother, 
certified that he was told by a doctor, the police, and the 
two other individuals who had been involved in the automobile 
accident (as passengers) that the veteran had had a seizure.

Also submitted was a newspaper clipping regarding the 
accident.  It reads as follows:

A Glide man was sent to Douglas Community 
Hospital early Sunday morning with injuries 
after he was in a one-car accident near the 
Lone Rock bridge on the North Umpqua Highway 
above Glide.

[The veteran] was identified by a deputy 
sheriff as the injured man.

A Douglas Community Hospital spokesman said it 
was difficult to ascertain whether the 23-year-
old man's injuries were received in the 
accident or were recurring old war injuries.  
[The veteran] is a disabled veteran.  The 
hospital said he is unable to move his legs.

The investigating officer said [the veteran] 
was driving the car, with [J.E.N.] as a 
passenger.  Both were thrown from the car when 
it overturned on a straight stretch of highway 
west of the bridge.

A Report of Contact, VA Form 119, dated in October 1998, 
reflects that the veteran reported that neither the Douglas 
Community Hospital nor the Douglas County Sheriff had records 
dating back to 1957 and that both Dr. Boyles and Dr. Fletcher 
were deceased.  Later in October 1998 a statement was 
received from the Douglas County Sheriff's office which 
confirmed that no records were available concerning the 
veteran's automobile accident in 1957.

In a rating decision dated in October 1998, the RO held that 
evidence received in connection with this claim failed to 
establish any relationship between the veteran's paraplegia 
and the grand mal seizures as the cause of the motor vehicle 
accident.

In March 1999 statements, the veteran again reiterated his 
contention that his 1957 motor vehicle accident was due to a 
seizure.  He stated that he had been driving through Glide 
when he suffered a seizure and wrecked the car.  He pointed 
out that two other occupants in the car at the time of the 
accident were dead and could not provide lay statements 
regarding the details of the accident.  He stated that his 
brother, who wrote a statement in support of his claim, was 
told of the accident and arrived at the scene before the 
ambulance, as he lived only a couple of blocks down the road 
and was at the scene within minutes of the wreck.  The 
veteran indicated that his brother was told by the two 
passengers in the automobile with the veteran, the doctor and 
the sheriff's deputy that the veteran had a seizure which 
caused the wreck.


Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Spastic Paraplegia 
as Secondary to Grand Mal Seizure.  

Legal Criteria.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1998).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

Initially, the Board notes that the Court of Appeals for the 
Federal Circuit struck down the legal test which found that 
in order for newly submitted evidence to be considered 
material, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Hodge v. West, 
115 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit found 
that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  The provisions of 38 C.F.R. 
§ 3.156(a), provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Federal 
Circuit indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
115 F.3d at 1363.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, if the claim is well-
grounded, the VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).

In Alemany v. Brown, 9 Vet.App. 518 (1996), Court noted that 
in light of the benefit of the doubt provisions of 38 U.S.C. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.


New and Material Evidence.  Service connection for paraplegia 
was denied by a rating decision in June 1958.  However, it is 
noted that the veteran had never filed a claim of entitlement 
to service connection for paraplegia and that the rating 
decision provided no rationale for the denial.  By a letter 
dated in June 1958 the veteran was informed that his 
"claim" for disability benefits had been reviewed and that 
no change was warranted with the exception that his paralytic 
condition was not shown to be attributable to his service.  
The veteran was notified of this decision and he did not 
initiate an appeal from it.  The decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1998).  

The veteran contends that the 1957 accident, resulting in 
paraplegia, was due to an epileptic seizure.  Evidence 
associated with the veteran's claims file since June 1958 
includes:  (1) the report from the Sheriff's office dated in 
March 1958; (2) VA hospital records which reflect that on 
initial admission to the Roseburg VAH shortly after the April 
1957 accident it was reported that the auto accident was 
secondary to an epileptic seizure; (3) VA examination reports 
dated in March 1962 and thereafter which reflect that the 
veteran reported that the automobile accident was secondary 
to a seizure; (4) a statement from the veteran's brother who 
certified that he had been told by the passengers in the 
automobile at the time of the accident that the veteran had 
had a seizure; (5) numerous lay statements attesting to the 
fact that at the time of the accident it was thought that the 
accident was due to an epileptic seizure; and (6) a newspaper 
article concerning the accident which suggests that the 
injuries may have been related to the veteran's service-
connected disability.

All of the evidence added to the record since the prior 
denial is new in that it is not merely duplicative or 
cumulative of other evidence of record.  At the time of the 
denial of service connection for spastic paraplegia in 1958, 
the record contained no assertion by the veteran or evidence 
which suggested that the accident was due to an epileptic 
seizure.  The pertinent record consisted of medical records 
which simply reflect that the veteran was involved in an 
automobile accident which resulted in a compression fracture 
at T8 with spastic paraplegia and that the veteran's grand 
mal seizures were recurring in nature.

The Board also finds that the records received subsequent to 
the 1958 denial are probative of the issue of whether the 
veteran's 1957 accident, resulting in paraplegia, was the 
result of the veteran's service-connected epilepsy.  Thus, 
the Board finds that the evidence added to the record since 
the 1958 denial is both new and material and that the 
veteran's claim for service connection paraplegia as 
secondary to epilepsy is reopened.  Having reopened the 
veteran's claim, the Board next finds that the claim is well 
grounded.

The evidence is clear that the motor vehicle accident in 
question occurred on Easter Sunday, 1957.  What is not clear, 
however, is the exact reason why this accident occurred.  No 
mention as to the cause of the accident was reported at the 
time of the initial denial of the claim in 1958.  Records 
submitted shortly thereafter included a report from the 
deputy sheriff who investigated the accident.  This report is 
significant in that it establishes that the veteran was the 
driver of the vehicle and because it does not suggest that a 
road, weather or traffic condition contributed to the 
accident, or that the accident was due to speed, 
recklessness, alcohol, or mechanical problems.  VA records in 
1960 and 1962 reflect a history that the accident was due to 
an epileptic seizure.  Unfortunately, records regarding the 
veteran's initial VA hospitalization for the accident at the 
Roseburg VA hospital are not of record.  However, at the time 
of his second admission to this VA hospital in January 1960, 
it was noted that he had been admitted shortly after the 
accident in April 1957 and that the accident was secondary to 
an epileptic seizure.  When examined for disability 
evaluation purposes, the veteran thereafter consistently 
reported that the accident was due to a seizure.  This 
history is given greater probative value inasmuch as it was 
not given at those times in support of a claim for service 
connection for residuals of the accident.  Moreover, 
statements recently added to the record, provided by people 
who knew the veteran at the time of the accident, attest to 
the fact that they were told at the time of the accident that 
it was the result of his having an epileptic seizure.  The 
veteran's brother has certified that the two individuals who 
were passengers of the vehicle at the time of the accident 
both stated that the veteran had had a seizure.  
Significantly, no other possible cause of the accident, such 
as road conditions, alcohol, or mechanical problems, have 
been suggested.  The newspaper clippings noted that the 
accident happened on a straight stretch of highway.

Accordingly, the Board finds that the evidence is now at 
least in equipoise as to whether the 1957 accident, resulting 
in paraplegia, was due to the service-connected epilepsy.  It 
is the Board's determination that the veteran has provided 
satisfactory, credible lay evidence and contemporaneous 
records establishing a history that supports his contention.  
Resolving reasonable doubt in the veteran's favor, it is 
concluded that the automobile accident in April 1957, which 
resulted in paraplegia, was caused by the veteran's service-
connected grand mal epilepsy.  Accordingly, service 
connection is warranted for the paraplegia.


ORDER

Service connection for paraplegia as secondary to grand mal 
epilepsy is granted.


REMAND

As the grant of service connection for paraplegia will affect 
the decision regarding the veteran's claim of entitlement to 
SMC, the Board is of the opinion that this matter should be 
referred to the RO for its consideration.  In order to ensure 
the veteran's receipt of due process, this issue is REMANDED 
for the following:  

The RO should review the veteran's claim 
for SMC in light of the grant of service 
connection for paraplegia.  If the 
veteran's claim as to this matter remains 
in a denied status, he and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The applicable response time 
should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran unless he is so informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

